Citation Nr: 1109613	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  08-07 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Albany Medical Center on July 14, 2007.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to December 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision of a Department of Veterans Affairs (VA) Medical Center that denied the Veteran's claim of entitlement to payment or reimbursement of unauthorized medical expenses incurred at Albany Medical Center on July 14, 2007.  The Veteran testified before the Board in August 2010.  The Board remanded this claim for additional development in October 2010.  


FINDINGS OF FACT

1.  The Veteran is not service-connected for any disabilities.

2.  The Veteran received emergency treatment at Albany Medical Center on July 14, 2007.  

3.  The evidence shows that the Veteran had not received medical services from the VA health care system within the 24-month period preceding the furnishing of non-VA care treatment.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for unauthorized medical expenses incurred on July 14, 2007, have not been met.  38 U.S.C.A. §§ 1703, 1712, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.93, 17.120, 17.161 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA facilities are not capable of furnishing the care or services required, VA may contract with non-VA facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a Veteran receiving medical services in a VA facility until such time following the furnishing of care in the non-VA facility as the Veteran can be safely transferred to a VA facility.  38 U.S.C.A § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2010).

The admission of a Veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54 (2010); Malone v. Gober, 10 Vet. App. 539 (1997).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2010).

Nevertheless, VA may reimburse Veterans for unauthorized medical expenses incurred in non-VA facilities where:

(a) Care or services not previously authorized were rendered to a Veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; (4) For any illness, injury, or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 17.120 (2010).

All three statutory requirements must be met before the reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).  The evidence shows that the Veteran is not service-connected for any disabilities and is not participating in a rehabilitation program under 38 U.S.C. Chapter 31.  Therefore, payment or reimbursement of medical expenses pursuant to 38 U.S.C.A. § 1728(a) must be denied.

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may also be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-1008 (2010).  To be eligible for reimbursement under that authority the Veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility;

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of that emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, such as, failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002 (2010).

If any one of the criteria is lacking, the benefit sought may not be granted.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2010); Zimick v. West, 11 Vet. App. 45 (1998); Malone v. Gober, 10 Vet. App. 539 (1997).  

In addition, a Veteran is required to file a claim within 90 days of the latest of the following:  (1) July 19, 2001; (2) the date that the Veteran was discharged from the facility that furnished the emergency treatment; (3) the date of death, but only if the death occurred during the stay in the facility that included the provision of the emergency treatment; or (4) the date the Veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004 (2010).

The record shows that the Veteran was hit in the back of the head while at an outdoor festival on July 14, 2007.  He was rendered unconscious and taken by an ambulance to Albany Medical Center for emergency treatment.  The Veteran underwent basic diagnostic testing and was found to be within normal limits.  He was discharged after regaining consciousness.  

The Veteran contends that he received treatment for a sore throat and cold at the VA medical center in November 2005 while he was on leave during his period of active duty.  He also maintains that upon discharge from service, he reported to the VA medical center to register into the health care system.  However, a search for activity within the VA system indicated that the Veteran had not been seen between July 14, 2005, and July 14, 2007.  Indeed, the VA medical records indicated that the first time the Veteran was seen by VA was in December 2009.  The evidence does not establish that the Veteran was treated in the VA health care system within the 24-month period preceding the emergency treatment, as required under 38 C.F.R. § 17.1002(e).  Therefore, the Board finds that the Veteran is not eligible to receive reimbursement for the reasonable value of emergency treatment under the provisions of 38 U.S.C.A. § 1725 and its implementing regulations.

In the absence of evidence to establish that the Veteran meets the criteria for payment or reimbursement of non-VA medical services, either on the basis of eligibility under 38 U.S.C.A. § 1728 or under 38 U.S.C.A. § 1725, payment or reimbursement of those services is not warranted.  The Board lacks authority to award medical care benefits except as authorized by statute and regulations.  Where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v Brown, 6 Vet. App. 426 (1994).

Therefore, the Board finds that the Veteran's claim is without legal merit, and the appeal must be denied.  The provisions regarding VA's duties to provide notice and assistance to claimants have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534 (2002).  


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Albany Medical Center on July 14, 2007, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


